Citation Nr: 0333870	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
October 1971 to November 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding the notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
The RO provided the veteran notice of the VCAA.  See February 
and December 2001 letters.  While the veteran was advised to 
submit evidence within 60 days, he was further advised that 
evidence received within a year would be considered.  
Nevertheless, as the case is being remanded for other reasons 
anyway, the RO should take the opportunity to clarify any 
ambiguity regarding time provided for response to VCAA 
notice.

The record includes a January 2002 letter from the Social 
Security Administration (SSA) to the veteran informing him 
that he is entitled to disability benefits.  The RO has not 
obtained the medical records upon which the award of SSA 
benefits was made.  Such records may contain information 
pertinent to the  claim, and VA is obliged to obtain them.

The veteran served in the Navy during the Vietnam era, from 
October 1971 to November 1975.  He had one year and two 
months of foreign and/or sea service.  He is not shown to 
have served in combat.  And while he describes dreams of 
bombs falling on villages, he has not provided an account of 
a stressor event subject to verification.

The veteran indicated in August 2002 that his health care 
provider between 1967 and 1971 (prior to service) was the 
Long Beach Naval Hospital in Long Beach, California.  If such 
(apparently dependent) records exist, they should be 
obtained, as they might provide insight into the nature and 
etiology of the disability at issue.  

In January 2000 the RO sought to arrange for a VA psychiatric 
examination of the veteran.  The notice letter to him was 
returned undelivered; it apparently was mailed to an address 
not then current.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should advise the veteran that 
notwithstanding any ambiguity in previous 
notices, a year is provided for response 
to notice of the VCAA. 

2.  The RO should obtain copies of the 
medical records considered in the 
adjudication of the veteran's SSA 
disability benefits award.  

3.  The RO should obtain any available medical 
records associated with treatment afforded the 
veteran at the Long Beach Naval Hospital in Long 
Beach, California from 1967 to 1971.

4.  If any records obtained show a 
diagnosis of PTSD, the RO should fully 
develop that aspect of the  claim, 
including obtaining from the veteran a 
detailed account of his alleged stressor 
events in service, and (if he provides 
sufficient information for verification) 
arranging for verification of the 
stressor event(s).  The veteran should 
also be scheduled for a VA psychiatric 
examination to determine the nature and 
likely etiology of his psychiatric 
disability.  If any stressor event is 
found verified by the RO, the examiner 
should be advised of that specific 
stressor and asked to determine whether 
the veteran has PTSD based on such 
stressor.  The examiner must also 
specifically opine whether any 
psychiatric disability diagnosed is 
related to the veteran's active service 
and, if so, the nature of the 
relationship.  The veteran's claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should explain 
the rationale for all opinions given. 

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The purposes of this remand are to meet due process 
requirements and to assist the veteran in the development of 
his claim.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


